     Case 3:19-cv-00349-MMD-CLB Document 9 Filed 06/01/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     FARNAZ TEHRANI,                                    Case No. 3:19-cv-00349-MMD-CLB
7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      UNITED STATES DISTRICT COURT                            CARLA L. BALDWIN
9     FOR THE DISTRICT OF NEVADA,
10                                Defendant.
11

12          Before the Court is the Report and Recommendation (“R&R”) of United States
13   Magistrate Judge Carla L. Baldwin concerning Plaintiff Farnaz Tehrani’s insufficient
14   application to proceed in forma pauperis and pro se civil rights complaint (“Complaint”)
15   (ECF Nos. 1, 1-1; see also ECF No. 4). (ECF No. 8.) No objection has been filed. The
16   Court will accept and adopt the R&R in full.
17          This Court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
19   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any
20   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
21   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.
22   2003) (“De novo review of the magistrate judges’ findings and recommendations is
23   required if, but only if, one or both parties file objections to the findings and
24   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes
25   (1983) (providing that the court “need only satisfy itself that there is no clear error on the
26   face of the record in order to accept the recommendation”).
27          The Court finds it unnecessary to engage in a de novo review to determine whether
28   to adopt Magistrate Judge Baldwin’s R&R and is satisfied that there is no clear error.
     Case 3:19-cv-00349-MMD-CLB Document 9 Filed 06/01/20 Page 2 of 2


1    Tehrani has submitted a letter (ECF No. 7)—which Judge Baldwin deemed a motion to

2    voluntarily withdraw this case—claiming that she never filed this case and asking the Court

3    to cease corresponding with her. (See ECF No. 8.) Judge Baldwin recommends

4    dismissing the case for this reason and because Tehrani has not complied with the Court’s

5    order that she fully complete an in forma pauperis application (see ECF No. 4). (ECF No.

6    8.) This Court agrees with the recommendation and will therefore accept and adopt the

7    R&R in full.

8           It is therefore ordered, adjudged and decreed that the Report and Recommendation

9    of Magistrate Judge Carla L. Baldwin (ECF No. 8) is accepted and adopted in its entirety.

10          It is further ordered that this case is dismissed without prejudice.

11          It is further ordered that the pending motion (ECF No. 1) is denied as moot.

12          The Clerk of the Court is directed to close this case.

13          DATED THIS 1st day of June 2020.

14

15
                                               MIRANDA M. DU
16                                             CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
